DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
Applicant's arguments regarding claim 1 rejection under 35 USC 103 have been fully considered but they are not persuasive. The ply of the prior art reference Ostergaard will have two edges along the longitudinal direction of the blade. Edges are defined as "the outside limit of an object". The edges will end on the beam of Shain if they wrap the inside of the bean that is taught by Ostergaard.
Applicant’s arguments with respect to claim 8 and the 35 USC 103 rejection have been fully considered and are persuasive.  The rejection of 9/16/2020 has been withdrawn. 
The rejection is updated below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the ply being any percentage of the lightning conductor. Applicant is failing to particularly point out and distinctly claim the subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shain et al. US 20180112649 in view of Ostergaard Kristensen et al. US 20090257881.
Regarding claim 1, Shain discloses A wind turbine blade (Figure 7: Blade (22)) for a wind turbine, comprising a web (Figure 7: Shear web (31)) extending along a longitudinal direction of the blade (Figure 7: Shear web (31) extends on the blade), an electrically conductive beam (Figure 7; paragraph [0053]: Spar cap (37) with embedded conductive elements) extending along the longitudinal direction of the blade and being connected to the web (Figure 7: Spar cap (37) extends along the blade), wherein the beam has a beam surface (Figure 7: Spar cap (37) has a surface), a lightning conductor (Figure 7: Conductor (102)) extending along the longitudinal direction of the blade and being attached to the web (Figure 7: Conductor (102) attached to the web (31) and extends in the longitudinal direction of the blade). 
However, Shain is silent as to teach a ply comprising carbon fibers, the ply including a first edge along the longitudinal direction of the blade and a second edge along the longitudinal direction of the blade, wherein the ply is a structural component of the web, attached to both the lightning conductor and the beam to electrically connect the lightning conductor to the beam, wherein the ply covers a first part of the beam surface facing the web, wherein at least one of the first edge and second edge terminate on the beam surface. 
a lightning conductor (Figure 4: Conductor (18)), and a ply (Figure 3: Laminate structure (10)) comprising carbon fibers (Figure 3; paragraph [0064]: Laminate structure (10) is carbon fiber), the ply including a first edge along the longitudinal direction of the blade and a second edge along the longitudinal direction of the blade (Figure 3: Laminate structure (10) having two edges or outside limit of the object along the blade), wherein the ply is a structural component of the web (Figure 3: Laminate structure (10) attaches to both conductor (18) and around the web and blade forming a structural component of the web), attached to both the lightning conductor and the beam (Figure 3: Shaded area at the end of the web) to electrically connect the lightning conductor to the beam (Figure 3: Laminate structure (10) attaches to both Conductor (18) and around the web and blade; therefore the beam too), wherein the ply covers a first part of the beam surface facing the web (Figure 3 and 5: Laminate structure (10) covers the inner surface (31)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shain to have a laminate covering the inner surface of the blade and additional conductor extend down the beam to yielding maximum protection against lightning strikes (Paragraph [0019]) and to resist corrosion (paragraph [0020]).
The resulting combination would result in wherein at least one of the first edge and second edge terminate on the beam surface 
Regarding claim 2, Shain discloses having a blade tip (Figure 1: Tip (2)) and a blade root (Figure 1: Root (3)). However, Shain is silent as to teach wherein the lightning conductor extends from the blade tip to the blade root, and wherein the ply has a length being at least 1%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or 100% of a length of the lightning conductor. From the same field of endeavor, Ostergaard teaches having a blade tip (Figure 1: Tip (2)) and a blade root (Figure 1: Root (3)), wherein the lightning conductor extends from the blade tip to the blade root (Figure 8; paragraph [0065]: Conductor (18)) extends from blade tip to blade root), and wherein the ply has a length being at least 1%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or 100% of a length of the lightning conductor (Figure 3; paragraph [0065]: Conductor (18) is completely surrounded by the laminate (10)).
This claim is covered by the modification made in claim 1.
Regarding claim 3, Shain discloses all of the above limitations. However, Shain is silent as to teach wherein the ply is attached to the lightning conductor and the beam along the ply's total length. From the same field of endeavor, Ostergaard wherein the ply is attached to the lightning conductor and the beam along the ply's total length (Figure 3; paragraph [0065]: Conductor (18) is completely surrounded by the laminate (10)).
This claim is covered by the modification made in claim 1.
Regarding claim 4, Shain discloses all of the above limitations. However, Shain is silent as to teach wherein the ply is attached to the beam by means of a conductive layer, in particular a metallic layer, a carbon ply portion or a hybrid carbon-metallic mat. From the same field of endeavor, Ostergaard wherein the ply is attached to the beam by means of a conductive layer, in particular a metallic layer, a carbon ply portion or a hybrid carbon-metallic mat (Figure 4: Additional conductor (28) that connects the laminate (10), the web (6) and the beam of Shain).
This claim is covered by the modification made in claim 1.
Regarding claim 5, Shain discloses a further beam comprising carbon fibers, being electrically conductive, and which is connected to the web (Figure 7; paragraph [0053]: Spar cap (39) with embedded conductive elements attached to web (31)). However, Shain is silent as to teach wherein the ply is attached to the further beam for electrically connecting the lightning conductor to the further beam. From the same field of endeavor, Ostergaard teaches wherein the ply is attached to the further beam for electrically connecting the lightning conductor to the further beam (Figure 3: Laminate structure (10) attaches to both Conductor (18) and around the web and blade; therefore the beam too).
This claim is covered by the modification made in claim 1.
Regarding claim 6, Shain discloses wherein the web is located between the beam and the further beam forming an I-shaped cross section (Figure 7: Web (31) and spar caps (37 and 39) for an “I” shape cross section).
Regarding claim 7, Shain discloses a beam (Figure 7: Spar cap (37)) and further beam (Figure 7: Spar cap (39)). However, Shain is silent as to teach having a further ply comprising carbon fibers electrically connecting the beam to the further beam, which is arranged parallel to the ply, and which is attached to the beam and the further beam. From the same field of endeavor, Ostergaard teaches having a further ply comprising carbon fibers electrically connecting the beam to the further beam, which is arranged parallel to the ply, and which is attached to the beam and the further beam (Figure 3: Laminate structure (10) is on the opposite side of the laminate structure (10) that is holding the conductor (18) and it parallel to the other laminate structure).
This claim is covered by the modification made in claim 1.
Regarding claim 9, Shain discloses having an outer blade shell (Figure 7: Shell (29)), wherein the beam is connected to the outer blade shell (Figure 7: Spar cap (37) attaches to the shell (29)).
Regarding claim 10, Shain discloses a wind turbine having a wind turbine blade (Figure 7: Blade (22)).
Regarding claim 12, Shain discloses A wind turbine blade (Figure 7: Blade (22)) for a wind turbine, comprising: a web (Figure 7: Shear web (31)) extending along a longitudinal direction of the blade (Figure 7: Shear web (31) extends on the blade), an electrically conductive beam (Figure 7; paragraph [0053]: Spar cap (37) with embedded conductive elements) extending along the longitudinal direction of the blade and being connected to the web (Figure 7: Spar cap (37) extends along the blade), a lightning conductor (Figure 7: Conductor (102)).
However, Shain is silent as to teach a lightning conductor extending along the longitudinal direction of the blade and being attached to the web, and a ply comprising carbon fibers, the ply including a first edge along the longitudinal direction of the blade and a second edge along the longitudinal direction of the blade, wherein the ply is a structural component of the web, attached to both the lightning conductor and the beam to electrically connect the lightning conductor to the beam, wherein the ply covers a part of a surface of the beam facing the web, wherein the ply is attached to the beam by means of a conductive layer, in particular a metallic layer, a carbon ply portion or a hybrid carbon-metallic mat, wherein the 16/185,2414conductive layer is arranged between the beam and the web or between the beam and an inner surface of the blade. From the same field of endeavor, Ostergaard teaches a lightning conductor (Figure 4: Conductor (18)) extending along the longitudinal direction of the blade (Figure 8; paragraph [0065]: Conductor (18)) extends from blade tip to blade root) and being attached to the web (Figure 3: Conductor (18) attached to the web (6)), and a ply (Figure 3: Laminate structure (10)) comprising carbon fibers (Figure 3; paragraph [0064]: Laminate structure (10) is carbon fiber), the ply including a first edge along the longitudinal direction of the blade and a second edge along the longitudinal direction of the blade (Figure 3: Laminate structure (10) having two edges or outside limit of the object along the blade), wherein the ply is a structural component of the web (Figure 3: Laminate structure (10) attaches to both conductor (18) and around the web and blade forming a structural component of the web), attached to both the lightning conductor and the beam to electrically connect the lightning conductor to the beam (Figure 3: Laminate structure (10) attaches to both Conductor (18) and around the web and blade; therefore the beam too), wherein the ply covers a part of a surface of the beam facing the web (Figure 3: Laminate structure (10) will cover the spar cap of Ostergaard because it surrounds the inner portion of the blade) wherein the ply is attached to the beam by means of a conductive layer (Figure 3=5: Laminate structure attaches to a conductive cable (28)), in particular a metallic layer, a carbon ply portion or a hybrid carbon-metallic mat (Figure 5: Conductive cable (28) is made of metal), wherein the 16/185,2414conductive layer is arranged between the beam and the web or between the beam and an inner surface of the blade (Figure 4: Conductive cable (28) is between the inner surface and beam).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shain to have a laminate covering the inner surface of the blade and additional conductor extend down the beam to yielding maximum protection against lightning strikes (Paragraph [0019]) and to resist corrosion (paragraph [0020]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant defines the beam as having different surfaces. The ply covering beam that is between the beam and the inner surface of the blade is considered allowable subject matter.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujioka US 20190195203 discloses a metal layer on a spar cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        /DAVID HAMAOUI/Primary Examiner, Art Unit 3747